Exhibit 10.106

CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

LOGO [g155795g87l27.jpg]

 

February 24, 1998

Ms. Victoria Thomas

General Counsel

University of Kansas

245 Strong Hall

Lawrence, KS 66045

Dear Ms. Thomas:

The letter shall serve as an amendment to the license agreement between CyDex,
Inc. and the University of Kansas dated September 3, 1993.

Section 7.1(c) is modified as follows:

(c) [***]; and

New Section 7.1(e) added:

(e) [***].

The above two amendments shall be effective upon execution by their duly
authorized representatives.

 

UNIVERSITY OF KANSAS     CyDex, Inc. By:  

/s/ [Illegible]

    By:  

/s/ [Illegible]

Title:  

Associate Vice Chancellor

    Title:  

Vice President Corporate Development

Date:  

February 25, 1998

    Date:  

Feb. 24, 1998

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 